Title: Mathew Carey & Son to Thomas Jefferson, 18 April 1818
From: Mathew Carey & Son
To: Jefferson, Thomas


                    
                        
                            Sir,
                            Philada
April 18. 1818
                        
                        Your favour of the 8th we have duly Recd
                        The Books in question have been regularly forwarded according to order—& we have no doubt will shortly reach your hands.
                        
                            Very respectfully, Your obt hble servts
                            M Carey & son
                        
                    
                    
                        They were forwarded  to care of in a box to F. A. Mayo, Richmond, Jan 13. on which day, Capt Peyton was advised that such a parcel was addressed to his care.—
                    
                